Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 1 of 23 PageID: 2176




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY



  EDITA APPLEBAUM,
                                                 Civ. No. 18-11023 (KM)(JSA)
                     Plaintiff,
                                                           OPINION
  v.

  WILLIAM P. FABIAN, ET AL.

                 Defendants.



 KEVIN MCNULTY, U.S.D.J.:
       Plaintiff Edita Applebaum initiated this action against eleven regular
 employees and two professional employees of the Todd Harris Company
 (“THC”). Plaintiff asserts that Defendants conspired to prevent her from
 inheriting millions of dollars which were due her under the will of her late
 husband, Todd Harris Applebaum, and that they used the estate’s funds for
 illicit purposes.
       On June 25, 2018, Plaintiff filed an eleven-count Complaint asserting
 violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”),
 common law fraud, violations of the New Jersey Conscientious Employee
 Protection Act, violations of Title VII, violations of the Employee Retirement
 Income Security Act, intentional infliction of emotional distress, tortious
 interference with prospective economic advantage, defamation, retaliation, and
 negligence. (See generally Compl.). Defendants filed a motion (DE 27) to
 dismiss for failure to state a claim under Federal Rule of Civil Procedure
 12(b)(6). In response, Plaintiff filed a First Amended Complaint (“1AC”). (DE 39).
 Defendants again moved (DE 53) to dismiss and Plaintiff filed a cross-motion
 (DE 59) for leave to file a second amended complaint.
       On January 25, 2019, Judge Jose L. Linares administratively terminated
 Defendants’ motion to dismiss pending the outcome of Plaintiff’s cross-motion

                                       1
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 2 of 23 PageID: 2177




 to amend, and referred that cross-motion to Magistrate Judge Joseph A.
 Dickson. (DE 64). On March 26, 2019, Judge Dickson found that Plaintiff’s
 Proposed Second Amended Complaint (“P2AC”) failed to meet the requirements
 of Local Civil Rule 15.1(a)(2) and was “rife with formatting” anomalies that
 made it “nearly impossible for the Court to determine precisely what material
 Plaintiff [proposed] to add or remove.” (DE 70). Plaintiff then filed a second
 P2AC. (DE 72). The Court held oral argument on the matter on August 12,
 2019. (DE 89).
          As will be explained in more detail, on October 30, 2020, Judge Dickson
 granted in part and denied in part Plaintiff’s cross-motion to amend. (DE 114,
 DE 115). Plaintiff now appeals. For the reasons provided herein, I will affirm
 the Magistrate Judge’s well-reasoned decision.

     I.      Summary1
          Judge Dickson summarized the salient facts in his October 30 decision. I
 recount them here.
          The allegations in the First Amended Complaint focus predominantly on
 Defendant William Fabian, who was a business associate of Plaintiff’s late
 husband and is the administrator of Mr. Applebaum’s estate. (1AC Preliminary
 Statement ¶66). Plaintiff alleges that Mr. Fabian is “the principal of the RICO
 enterprise” and “facilitate[d] payment of disputed, undocumented, and
 potentially illicit ‘loans’ and ‘consulting’ fees purportedly owed him by Mr.
 Applebaum and/or [THC].” (Id.).




 1       Citations to the record will be abbreviated as follows. Citations to page numbers
 refer to the page numbers assigned through the Electronic Court Filing system, unless
 otherwise indicated:
          “DE” = Docket entry number in this case.
          “Compl.” = Plaintiffs’ Complaint (DE 1)
          “1AC” = Plaintiff’s First Amended Complaint (DE 39)
          “P2AC” = Plaintiff’s Prosed Second Amended Complaint (DE 72)

                                           2
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 3 of 23 PageID: 2178




        a. THC’s Involvement with Sun National Bank and Wells Fargo Bank
        A number of the allegations involve THC’s attempt to secure loans from
 Sun National Bank and Wells Fargo to repay its debts to Defendant Fabian.
        Prior to Mr. Applebaum’s passing, he was the sole owner of THC. (1AC
 Count I ¶3). After Mr. Applebaum died, Defendant Frank Rajs became
 president of the company. (Id. at ¶18). Mr. Rajs then “place[d] defendant
 Fabian on the THC payroll at a rate of two thousand dollars per week.” (Id.).
 Additionally, Plaintiff alleges that Mr. Rajs, together with Defendants Fabian
 and Cecelia Keh, withdrew $420,000 from THC’s line of credit with Sun
 National Bank by forging Mr. Applebaum’s signature, to reimburse Mr. Fabian
 for his previous loans to THC and consulting fees. (Id. at ¶¶19-23, 36).
         Plaintiff submits that withdrawal “led to a fraud lawsuit” initiated by
 Sun National Bank against THC. (Id. at 20). According to the First Amended
 Complaint, Sun National Bank initiated its suit on June 25, 2013, alleging that
 “the very passing of Mr. Applebaum rendered the Sun Bank withdrawals per se
 fraudulent” because his passing “represents an event of default.” (Id. at ¶¶21-
 22). Then, on June 27, 2013, THC held a “crisis meeting,” which “numerous
 parties,” including Plaintiff and Defendants Gold and Capece, attended. (Id.)
 The First Amended Complaint alleges that the parties “openly discussed more
 than one conspiracy to commit fraud and they also candidly admitted they had
 in fact committed fraud in the solicitation of the Sun Bank line of credit.” (Id.).
 At that meeting, Mr. Fabian allegedly agreed to provide a nearly $300,000
 “bailout” loan secured by “plaintiff’s personal guarantee, a lien on THC
 accounts receivables, and a promissory note executed by THC.” (Id. at ¶¶44-
 45).
        Also at the crisis meeting, THC personnel, including Defendants Capece
 and Fabian, decided to apply for an “emergency” line of credit with Wells Fargo
 Bank, while “deliberately conceal[ing]” Mr. Fabian’s $300,000 bailout loan in
 applying for that line of credit. (1AC Preliminary Statement ¶26). Plaintiff
 further submits that “the primary purpose in soliciting the quarter-million-


                                        3
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 4 of 23 PageID: 2179




 dollar ‘emergency’ line of credit from Wells Fargo” was to repay THC’s
 “indebtedness to defendant Fabian.” (1AC Count I ¶113). Ultimately, Wells
 Fargo denied the loan because, inter alia, Plaintiff refused to provide a personal
 guarantee. (1AC Preliminary Statement ¶29).
       b. Other Allegations of Fraud
       In addition to the bank fraud described above, Plaintiff alleges that
 Defendants misappropriated the proceeds of Mr. Applebaum’s 401K and
 engaged in payroll fraud.
       Plaintiff alleges that at the time of his passing, Mr. Applebaum’s 401K
 account contained approximately $100,000, and that, as the surviving spouse,
 she “was entitled to the full value of the policy unless she signed an express
 waiver of rights, which she did not.” ((1AC Count I ¶¶229-230). The First
 Amended Complaint further alleges that Defendants Fabian and Keh
 misappropriated the funds “through false pretenses” by transferring them to
 Mr. Applebaum’s estate. (Id. at ¶¶229, 233-236).
       Plaintiff also alleges that Defendants engaged in payroll fraud by adding
 Mr. Fabian to the payroll of THC and Toben Investments, Inc. (“Toben”), a
 company in which Mr. Applebaum owned a 51% interest. (Id. at ¶3) The
 purpose of this act was to reimburse Mr. Fabian for his “disputed and
 undocumented decades-old ‘loans,’ as well as his ‘consulting’ fees.” (Id. at
 ¶213).
       c. Plaintiff’s Employment with THC and THC’s Alleged Retaliation
       Plaintiff alleges that THC hired her in December 2012 “so that she could
 ‘stay connected’” to her late husband. (1AC Count IV ¶¶3-7). Plaintiff “was
 given no formal assignments or title.” (Id. at ¶4). During her employment,
 Plaintiff allegedly engaged in whistleblowing activities regarding fraud and
 mismanagement within THC. (Id. at ¶¶24-25).




                                       4
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 5 of 23 PageID: 2180




       THC discharged Plaintiff one year later, on December 4, 2013 (Id. at ¶3),
 allegedly in retaliation for Plaintiff’s complaints.2 (Id. at ¶¶ 27-28, 37). The First
 Amended Complaint submits that a group of “affiant” defendants (“Michael
 Lackey, Gerald Macko, Derk Schumacher, Jimmy Samayoa, Garrett
 Applebaum, and Youssef Abdulah Youssef”) later colluded with Defendants
 Capece, Fabian, and Rajs in concocting false affidavits as post facto
 justification for Plaintiff’s termination. (Id. at ¶¶48-58). Those Defendants
 stated, inter alia, that Plaintiff would “destroy” THC if she remained and that
 the late Mr. Applebaum “wanted [her] kept away from the company financials.”
 (Id. ¶¶ at 11-14, 50).
       d. Allegations involving the “Linden Property”
       The First Amended Complaint alleges that Defendants used Toben as a
 “shell company” to sell a commercial property in Linden, New Jersey (the
 “Linden Property”).
       In late 2011, Toben purchased the “lucrative” Linden Property from a
 company called Morey La Rue, Inc., of which Defendant Fabian had been
 employed and the alleged “de facto owner.” (Id. at ¶¶343-44, 347). Plaintiff
 submits that property was “[t]he sole asset once owned by Toben” and was
 appraised at 1.5 million dollars in 2014. (Id. at ¶339). However, after the June
 27, 2013 crisis meeting, “Defendants knowingly sold this commercial property
 under false pretenses, after the appraisal was issued, at approximately one half
 of the appraised value.” (Id. at ¶¶340, 375). Plaintiff submits that Defendants
 used the proceeds of the sale as repayment to Mr. Fabian for the
 aforementioned loans and consulting services. (Id. at ¶¶375-79). Plaintiff
 further submits that Defendants falsely justified the decision to sell the Linden
 Property for half its value on the basis that environmental damage would


 2      The First Amended Complaint also alleges that, early on in Plaintiff’s
 employment with THC, the company and its employees “reject[ed]” her due to her
 gender and ethnicity. (1AC Count IV ¶9). Plaintiff alleges in addition that her
 termination was partly based on her “failure to participate in the Wells Fargo bank
 fraud.” (Id. at ¶43).

                                         5
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 6 of 23 PageID: 2181




 render the property unrentable in the future. (Id. at ¶¶384-85). The First
 Amended Complaint alleges that the fraudulent sale caused Plaintiff financial
 harm because she stands to inherit 51% of Toben’s assets. (Id. at ¶398).
       e. Allegations involving the “State Court Litigation”
       Finally, the First Amended Complaint asserted claims of fraud and other
 unlawful activities in connection with Plaintiff’s pending state court action in
 the Superior Court of New Jersey, which she filed in March 2014 (the “State
 Court Litigation”).3
       Since the initiation of the State Court Litigation, which is still in the
 discovery phase, “[o]ver one dozen depositions have been conducted,”
 “thousands of interrogatories,” and “[d]ozens of subpoenas and related
 discovery devices have produced over thirty thousand documents.” (1AC
 ¶¶238-39). Plaintiff submits that Defendants have attempted to hide evidence
 by, inter alia, using a “frivolous” non-disclosure agreement “to withhold the
 most significant fraud-related discovery” and “to forestall key discovery
 regarding fraud”; refusing to comply with discovery request “citing ‘privacy’
 concerns and ‘confidential’ financial information”; and filing “a frivolous
 motion, under false pretenses, to quash a lawful subpoena which had been
 served to obtain the file related to the ‘emergency’ line of credit from Wells
 Fargo.” (Id. at ¶¶258-68).
       The First Amended Complaint alleges that Defendants committed
 “widespread, prevalent, and compelling” perjury throughout the State Court
 Litigation. (Id. at ¶277). The perjury allegedly “consisted primarily of
 defendant’s efforts to conceal from plaintiff, and the Court, the nature of the
 fraudulent payroll payments [to] Mr. Fabian.” (Id. at ¶279).




 3     Among other things, Plaintiff requested the removal of Mr. Fabian as the
 executor of Mr. Applebaum’s estate. (1AC Count I ¶241). Thus far, Plaintiff’s “various
 requests” to remove Mr. Fabian have been denied. (Id. at ¶ 242).

                                         6
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 7 of 23 PageID: 2182




          Finally, Plaintiff submits that Defendants used the State Court Litigation
 to further their goal of “disinherit[ing]” her in retaliation for her whistleblowing
 activities. (Id. at ¶¶326-330, 403-05).

    II.      Legal Standards
             Judge Dixon’s decision on the motion to amend boiled down to the
    application of the ordinary Rule 12(b)(6) standard to the Proposed Second
    Amended Complaint.

             a. Appeal of motion to amend
          Motions to amend a complaint are considered non-dispositive. Marinac v.
 Mondelez Int’l, Inc., No. 14-7606, 2019 WL 1767345, at *1 (D.N.J. Apr. 22,
 2019) (citing Cont’l Cas. Co. v. Dominick D’Andrea, Inc., 150 F.3d 245, 251 (3d
 Cir. 1998)). A District Court will reverse a Magistrate Judge’s decision on a
 non-dispositive motion only if it is “clearly erroneous or contrary to law.” Fed.
 R. Civ. P. 72(a); L. Civ. R. 72.1(c)(1)(A).
          A finding is clearly erroneous when although there is evidence to
          support it, the reviewing court on the entire evidence is left with
          the definite and firm conviction that a mistake has been
          committed. . . . A ruling is contrary to law if the magistrate judge
          has misinterpreted or misapplied applicable law.

 Id. (alteration in original) (quoting Bobian v. CSA Czech Airlines, 222 F.Supp.2d
 598, 601 (D.N.J.2002)). The appealing party bears the burden making such
 showing. See Sang Geoul Lee v. Won II Park, 2015 WL 1523066, at *2 (D.N.J.
 Apr. 2, 2015). I treat this motion to amend as primarily involving a legal ruling;
 no evidence or fact finding as such is involved.
          Here, Plaintiff appeals Judge Dickson’s order granting in part and
 denying in part her motion for leave to file a second amended complaint. Under
 Federal Rule of Civil Procedure 15(a)(2), a court should give leave for a plaintiff
 to amend her pleading “when justice so requires.” The Court may deny a
 motion to amend the pleadings where there is: (1) undue delay, (2) bad faith or
 dilatory motive, (3) undue prejudice, (4) futility of amendment, or (5) repeated
 failure to correct deficiencies. Foman v. Davis, 371 U.S. 178, 182 (1962); Long

                                          7
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 8 of 23 PageID: 2183




 v. Wilson, 393 F.3d 390, 400 (3d Cir.2004). Because Defendants did not argue
 grounds (1), (2), (3), or (5) were present, Judge Dickson focused his analysis on
 the futility of amendment. (DE 113 at 11). A proposed amendment “is futile if
 the amended complaint would not survive a motion to dismiss” under Rule
 12(b)(6). County of Hudson v. Janiszewski, 351 F. App’x 662, 666 (3d Cir. 2009)
 (quoting Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir. 2000)). I therefore briefly
 set forth the Rule 12(b)(6) standard applied by Judge Dixon.
           b. Rule 12(b)(6) Standard
        Federal Rule of Civil Procedure 8(a) does not require that a complaint
 contain detailed factual allegations. Nevertheless, “a plaintiff’s obligation to
 provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
 conclusions, and a formulaic recitation of the elements of a cause of action will
 not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Phillips v.
 Cnty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
 ‘showing’ rather than a blanket assertion of an entitlement to relief.” (citation
 omitted)). Thus, the complaint’s factual allegations must be sufficient to raise a
 plaintiff’s right to relief above a speculative level, so that a claim is “plausible
 on its face.” Twombly, 550 U.S. at 570; see also West Run Student Hous.
 Assocs., LLC v. Huntington Nat. Bank, 712 F.3d 165, 169 (3d Cir. 2013).
        That facial-plausibility standard is met “when the plaintiff pleads factual
 content that allows the court to draw the reasonable inference that the
 defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
 678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he plausibility standard
 is not akin to a ‘probability requirement’ . . . it asks for more than a sheer
 possibility.” Id.
        Rule 12(b)(6) provides for the dismissal of a complaint if it fails to state a
 claim upon which relief can be granted. The defendant, as the moving party,
 bears the burden of showing that no claim has been stated. Animal Science
 Products, Inc. v. China Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011).
 For the purposes of a motion to dismiss, the facts alleged in the complaint are


                                         8
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 9 of 23 PageID: 2184




 accepted as true and all reasonable inferences are drawn in favor of the
 plaintiff. New Jersey Carpenters & the Trustees Thereof v. Tishman Const. Corp.
 of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).

     III.   Discussion
        In addition to the eleven counts asserted in the First Amended
 Complaint, Proposed Second Amended Complaint asserts five new claims. I will
 discuss those five additional claims in turn.4
        1. Proposed Count XII – Section 10b-5
                  i. Proposed allegations
        In Proposed Count XII, Plaintiff alleges that Defendant Fabian and
 proposed Defendant Thomas S. Howard, Esq., counsel for Mr. Applebaum’s
 estate, violated 17 C.F.R. § 240.10b-5 (“Section 10b-5”) by filing “frivolous”
 applications in the State Court Litigation to “disinherit” Plaintiff. (P2AC Count
 1 ¶¶318-32; Proposed Count XII ¶¶2-8). Specifically, Count XII alleges that
 Defendant Fabian and Mr. Howard attempted to sell Plaintiff’s 40% stake in
 THC, which Mr. Applebaum had devised to her “by way of the residuary clause
 of his last will and testament.”5 (P2AC Proposed Count XII ¶2).
                 ii. Judge Dickson’s decision
        Judge Dickson found that amendment to add the Section 10b-5 claim
 would be futile for two reasons.
        First, relying on the Third Circuit precedent, Judge Dickson concluded
 that “only a purchaser or seller of a security has standing to bring a private
 10b-5 securities fraud action for money damages.” (DE 113 at 13 (quoting

 4       As indicated by Judge Dickson, the sufficiency of Plaintiff’s existing allegations
 is not currently before the Court. (DE 113 at 22). His decision was confined to the
 sufficiency of the claims that were newly alleged in the Proposed Second Amended
 Complaint
 5      Plaintiff alleges that in August 2017and October 2018, Mr. Fabian, as executor
 of Mr. Applebaum’s estate, filed verified complaints seeking leave to sell Plaintiff’s 40%
 shares in THC because Plaintiff’s continued status as shareholder damages the
 company. (1AC Count I ¶¶467-68). Plaintiff submits that Mr. Fabian relied on the false
 affidavits prepared by THC employees as proof that her shareholder status “damages”
 THC. (Id.)

                                           9
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 10 of 23 PageID: 2185




 Trump Hotels & Casino Resorts, Inc. v. Mirage Resorts Inc., 140 F.3d 478, 485
 (3d Cir. 1998)). Here, Plaintiff does not allege that she purchased or sold the
 stock in question—only that she would have inherited it but for Defendants’
 intervention. (P2AC ¶¶38, 57, 63).
       Second, even accepting Plaintiff’s theory that she qualifies as a “de facto
 seller” or “forced seller,” and assuming that Section 10b-5 applies to such a
 seller, Plaintiff’s theory would trigger the “probate exception” to federal
 jurisdiction. (DE 113 at 13-14). Relying on Three Keys Ltd. v. SR Utility Holding
 Co., 540 F.3d 220, 226 (3d Cir. 2008), Judge Dickson concluded that (1) “for
 the Court to apply Plaintiff’s ‘de facto seller’ concept, it would have to make a
 threshold determination that she was entitled to THC shares from Mr.
 Applebaum’s Estate (and thus in a position to ‘sell’ them)” and (2) such task
 would require the Court to engage in a “probate function” that triggers the
 exception. (DE 113 at 14).
               iii. Analysis
       The Securities and Exchange Act of 1934, 15 U.S.C. § 78j(b), and Section
 10b-5 of the accompanying regulation “make it unlawful to commit fraud in
 connection with the purchase or sale of a security.” U.S. Small Bus. Admin. v.
 Katawczik, 107 F. App’x 281, 285 (3d Cir. 2004)
       Section 10b-5 provides:
       It shall be unlawful for any person, directly or indirectly, by the
       use of any means or instrumentality of interstate commerce, or of
       the mails or of any facility of any national securities exchange,

              (a) To employ any device, scheme, or artifice to defraud,

              (b) To make any untrue statement of a material fact or to
              omit to state a material fact necessary in order to make the
              statements made, in the light of the circumstances under
              which they were made, not misleading, or

              (c) To engage in any act, practice, or course of business
              which operates or would operate as a fraud or deceit upon
              any person, in connection with the purchase or sale of any
              security.

                                        10
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 11 of 23 PageID: 2186




 17 C.F.R. § 240.10b-5 (emphasis added).
       In Blue Chip Stamps v. Manor Drug Stores, the Supreme Court held that
 only a purchaser or seller of a security has standing to assert a claim under
 Section 10b-5 for money damages. 421 U.S. 723, 755 (1975); Trump Hotels,
 140 F.3d at 485. That case represented the Supreme Court’s adoption of the
 Second Circuit’s purchaser/seller rule that was announced long ago in
 Birnbaum v. Newport Steel Corp., 193 F.2d 461(2d Cir. 1952). Blue Chip, 421
 U.S. at 731; Trump Hotels, 140 F.3d at 485. Five years prior to Blue Chip,
 however, the Third Circuit held that “despite the Birnbaum rule, Second Circuit
 jurisprudence allowed a non-purchasing or non-selling plaintiff to bring an
 action for injunctive relief under 10b–5.” Trump Hotels, 140 F.3d at 485 (citing
 Kahan v. Rosenstiel, 424 F.2d 161 (3d Cir.1970)). In Kahan, the Third Circuit
 held that
       [n]either the language of § 10(b) and Rule 10 b–5 nor the policy
       they were designed to effectuate mandate adherence to a strict
       purchaser-seller requirement so as to preclude suits for
       [injunctive] relief if a plaintiff can establish a causal connection
       between the violations alleged and the plaintiff's loss.

 Id. at 485 (alterations in original) (quoting Kahan, 424 F.2d at 173).
       In Trump Hotels, the Third Circuit expressly left open the question
 whether Kahan’s relaxed-standing rule for injunctive relief survived Blue Chip.
 Id. There, the plaintiff, Trump Hotels & Casino Resort, Inc., sought to enjoin
 the sale of bonds that were to finance construction of a highway near its
 property, a highway that would benefit the business of a competitor. Id. at 484.
 The plaintiff argued that the issuance of such bonds would violate, inter alia,
 Section 10b-5. Id. The Court found the purported causal link between the sale
 of the bonds and economic injury to Trump Hotels was too attenuated to
 establish standing. Id. at 487. (“Admittedly, there is a highly attenuated
 connection between the funding scheme and Trump’s claimed ‘injury’.
 However, that ‘injury’ is much too tenuous to be regarded as arising from the


                                       11
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 12 of 23 PageID: 2187




 alleged securities fraud. The injury results from the highway that will bring
 traffic to Trump’s competitor.”). Because Trump Holds was neither a purchaser
 nor seller, it could not establish standing under Blue Chip. Id. at 484. And
 because the causal link between the alleged securities fraud and the injury was
 too attenuated, it could not support its claim for injunctive relief under Kahan.
 Id. Thus, the Third Circuit did not need to address whether Kahan remains
 good standing law.
       Plaintiff submits that Kahan’s relaxed-standing rule survived Blue Chip
 and that she has standing to sue under Section 10b-5 as a beneficiary of Mr.
 Applebaum’s will. (DE 116 at 17-20). In that regard, Plaintiff relies on the
 Seventh Circuit decision in Norris v. Wirtz, 719 F.2d 256 (7th Cir. 1983). There,
 the Court addressed whether the beneficiary of a trust established a claim
 under Section 10b-5 “where the actual sales of the securities held in trust were
 made by the co-executors of plaintiff’s father’s estate, and not by plaintiff.”
 Norris v. Wirtz, 719 F.2d 256, 259 (7th Cir. 1983). The Court held that because
 “plaintiff’s approval was required under the will, plaintiff fits within the
 contours of the Birnbaum rule and has stated a cause of action by alleging
 misrepresentations ‘in connection with’ the sale of securities.”6 Id. 261.
       Assuming arguendo that the Third Circuit would adopt Norris, that
 decision would not apply to these facts, for two reasons: (1) it is not clearly
 alleged that the securities in question were actually sold at all; and (2) it is not
 clear that Plaintiff had or has any right to object to such sale.
       The Proposed Second Amended Complaint vacillates between alleging
 that Defendants “attempt[ed] to disinherit” Plaintiff by filing “frivolous”


 6     The Norris Court explained:
       The will provisions establishing plaintiff’s trust provide that the trustee is
       generally to have full and unquestioned power to make investment
       decisions regarding the trust property. But the will does give James
       Norris’ daughter, plaintiff here, the power to approve the sale of any
       stock in the closely-held corporations beneficially owned by plaintiff
       when the purchaser is the individual trustee.
 719 F.2d at 260.

                                          12
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 13 of 23 PageID: 2188




 applications in the State Court Litigation and alleging that Defendants
 “succeeded in selling [her] shares.” (P2AC Proposed Count XII ¶¶1-8 (emphasis
 added)). The distinction is critical because without at least a sale by somebody,
 Section 10b-5 does not apply. See 17 C.F.R. § 240.10b-5.
       Further, the Proposed Second Amended Complaint departs from the facts
 in Norris because it does not allege that Plaintiff’s approval is required before
 Defendant Fabian, as executor, can sell THC’s shares. In her briefing, however,
 Plaintiff submits that “New Jersey case law clearly requires a beneficiary’s
 specific objection to in-kind distribution before a fiduciary is allowed to
 distribute in-cash.” (DE 116 at 20 (citing In re the Estate of Hope, 916 A.2d 469
 (N.J. Super. Ct. App. Div. 2007)).
       In Estate of Hope, the Appellate Division addressed a challenge to an
 administrator’s decision to sell estate property and distribute the proceeds
 among four heirs where the heirs “requested that the administrator distribute
 one-half of the property to them in kind.” Estate of Hope, 916 A.2d at 471. The
 court noted that the operative will was “silent as to whether distribution shall
 be in kind or whether the property should be sold and the proceeds distributed
 in cash.” Id. at 473. Because there was no express distribution preference, the
 court examined N.J. Stat. Ann. § 3B:23-3, which “provides that distribution in
 kind is warranted ‘if there is no objection to the proposed distribution and it is
 practicable to distribute undivided interests[;] otherwise[,] those assets shall be
 converted into cash for distribution.’” Id. (quoting N.J. Stat. Ann. § 3B:23-3;
 alteration in original). The court concluded that this provision demonstrates
 New Jersey’s “preference for in-kind distributions.” Id. However, the court made
 clear that such a preference “does not mean . . . that in-kind distribution is
 warranted under all circumstances.” Id. Instead, “if any devisee of a particular
 asset objects to the in-kind distribution of that asset, distribution in kind of
 that asset is not required” and “the mode of distribution is subject to the
 equitable discretion of the personal representative of the estate, and ultimately,
 of the court.” Id. at 474 (emphasis added).


                                       13
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 14 of 23 PageID: 2189




       Thus, contrary to Plaintiff’s assertion, Estate of Hope does not “clearly”
 require a specific objection to in-kind distribution before in-cash distribution is
 permitted. The Hope court first looked to the language of the will. Having
 determined the will did not provide for a specific method of distribution, the
 court noted New Jersey’s preference for in-kind devises. Importantly, however,
 the court determined that the appropriate distribution method is dependent
 upon the circumstances. See id. Here, the circumstances that would, as
 Plaintiff would have it, require a particular form of distribution are not clearly
 alleged.
       Based on the foregoing, I find the Proposed Second Amended Complaint
 does not establish a Section 10b-5 claim. Therefore, I will affirm the Magistrate
 Judge’s decision with regard to Proposed Count XII.
       Alternatively, Judge Dickson also found that Proposed Count XII would
 trigger the probate exception to federal jurisdiction. Here, too, I agree.
       “The probate exception is a jurisdictional limitation on the federal courts
 originating from the original grant of jurisdiction in the Judiciary Act of 1789.”
 Three Keys, 540 F.3d at 226. Jurisdiction conferred by that Act “did not extend
 to probate matters.” Id. (internal quotation marks omitted) (quoting Markham v.
 Allen, 326 U.S. 490, 490 (1946)). Interpreting Supreme Court precedent, the
 Third Circuit laid out the contours of the exception: “unless a federal court is
 endeavoring to (1) probate or annul a will, (2) administer a decedent’s estate, or
 (3) assume in rem jurisdiction over property that is in the custody of the
 probate court, the probate exception does not apply.” Id. at 227.
       Here, Plaintiff asks the Court to (1) undermine the Probate Court’s
 decision7 and determine that she is entitled to the THC shares in question
 pursuant to Mr. Applebaum’s will and (2) that she is entitled to prevent the sale
 of those shares. It is no exaggeration to state that Plaintiff asks this court to


 7      The parties have not attached a copy of the Probate Court decision itself.
 However, Plaintiff submits that she has not received what she regards as her
 inheritance (DE 116 at 6), and the Probate Court’s order is currently being appealed
 (DE 119 at 31).

                                         14
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 15 of 23 PageID: 2190




 probate Mr. Applebaum’s will and administer his estate, apparently in
 contradiction to the state court that is performing those functions. Under the
 probate exception, the Court is not permitted to do so.8 See id.
       I therefore affirm Judge Dickson’s ruling that amendment to add Count
 XII should be denied as futile.
       2. Proposed Count XIII – breach of fiduciary duty
                 i. Proposed allegations
       The Proposed Second Amended Complaint alleges that Defendant
 Fabian, as executor of Mr. Applebaum’s estate, owed Plaintiff a fiduciary duty
 and breached that duty by: (1) “attempt[ing] to disinherit plaintiff by selling her
 40% stake in THC”; (2) “fail[ing] to give plaintiff any monies from [Mr.
 Applebaum’s] estate for six years, from 2012 through present”; and (3)
 defaming Plaintiff “in stating that [she] is acting out of ‘anger,’ when in reality
 her concerns stem from the Sun Bank Fraud lawsuit of 2013 as well as other
 documented instances of fraud she witnessed (e.g. the payroll fraud).” (P2AC
 Count XIII ¶¶1-4).
                ii. Judge Dickson’s decision
       Judge Dickson found that the first two contentions are barred by the
 probate exception. (DE 113 at 15). In particular, Judge Dickson concluded that
 to find Plaintiff suffered damages as a result of the alleged disinheritance
 “would require this Court to probate Mr. Applebaum’s Estate.” (Id.) Such a
 finding, he held, would “usurp the probate court’s role.” (Id.).
       Regarding the alleged defamation, Judge Dickson also found such claim
 would run afoul of the probate exception, at least at the stage of calculating
 damages. (DE 113 at 15). Moreover, he found that the Proposed Second
 Amended Complaint failed to plead a defamation claim because it does not
 provide any factual details regarding Defendant Fabian’s alleged statement,


 8      Plaintiff argues that the exception should not apply because the Appellate
 Division and New Jersey Supreme Court denied her request to stay the decision of the
 Probate Court. (DE 116 at 16; DE 116-7). However, Plaintiff has appealed the Probate
 Court’s decision and that appeal remains pending.

                                        15
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 16 of 23 PageID: 2191




 “such as when he said it, or who he told.” (DE 113 at 15). And, if, as it appears
 based on other factual allegations, that Plaintiff is referring to a statement
 Fabian made in the State Court Litigation, those statements would be subject
 to New Jersey’s litigation privilege. (DE 113 at 16 (citing Williams v. BASF
 Catalysts LLC, 765 F.3d 306 (3d Cir. 2014)).
       Plaintiff does not appeal these findings. (See DE 116). Finding no error
 on my independent review, I will affirm Judge Dickson’s ruling that
 amendment to add Count XIII should be denied as futile.
       3. Proposed Count XV – Fraudulent concealment9
                   i. Proposed allegations
       Proposed Count XV alleges that Defendants Fabian and Gold, as well as
 a new proposed Defendant, Howard, engaged in fraudulent concealment of
 evidence in the State Court Litigation. (See generally P2AC Count XV).
       With respect to Mr. Howard, the Proposed Second Amended Complaint
 asserts that he
       (1) “knowingly filed a fraudulent employment agreement (‘EA’) in 2017
          and 2018 to conceal defendant Fabian’s 600K payroll fraud”;
       (2) “knowingly filed and/or drafted one or two certifications or affidavits
          wherein defendant Fabian sought to deny or refute compelling pre-
          litigation admissions of fraud”;
       (3) “filed a certification in State Court, signed by him, in which he
          knowingly explicitly set forth that the pivotal, material, and significant
          Sun Bank Lawsuit of 2013 was never filed”;
       (4) “once again set forth in an interlocutory appeal brief that the Sun
          Bank lawsuit was never filed”;
       (5) “knowingly misrepresented the status of discovery as having been
          ‘completed’ in order to forestall key discovery”; and



 9      Proposed Count XIV, which contains an aiding and abetting claim, relates to
 and is dependent on Count XV. It is therefore more convenient to discuss the
 substantive claim first.
                                        16
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 17 of 23 PageID: 2192




       (6) “twice knowingly misinterpreted and misrepresented in State Court
          the pre-litigation certifications of the ‘affiants’ . . . by setting forth a
          factual argument not specifically supported by said certifications.”
 (P2AC Count XV ¶¶4-9). Plaintiff also asserts that Mr. Howard made various
 misrepresentations to the probate court and the New Jersey Superior Court,
 Appellate Division. (Id. ¶¶82-84).
       Regarding Defendant Gold, the Proposed Second Amended Complaint
 alleges that he fraudulently concealed (1) his knowledge of the Sun Bank
 lawsuit and (2) the source of the “bailout” loan when applying for a loan from
 Wells Fargo. (Id. at ¶¶78, 81, 84).
       Finally, as to Defendant Fabian, the Proposed Second Amended
 Complaint alleges that he provided false information, including false testimony,
 to the state court concerning the alleged payroll fraud. (Id. at ¶¶88-92).
                   ii.   Judge Dickson’s Decision
       Judge Dickson held that the Count XV failed to state a claim for
 fraudulent concealment, and that amendment should therefore be denied. (DE
 113 at 18-21).
       First, with respect to Proposed Defendant Howard, Judge Dickson found
 that the complaint fails to allege that he “‘intentionally withheld, altered, or
 destroyed’ any evidence.” (DE 113 at 18). Instead, “Plaintiff takes issue with
 filings, statements, and arguments that Mr. Howard allegedly made during the
 State Court Litigation, alleging that he knowingly provided inaccurate
 information.” (Id.). And, even if the allegations were not protected by the
 litigation privilege, Plaintiff failed to state claim for fraudulent concealment
 because she “has not alleged that she was unable to obtain any of the
 information Mr. Howard purportedly ‘withheld’ or ‘altered’ from other sources,
 or that she had to rely on an evidentiary record devoid of appropriate evidence.”
 (DE 113 at 18-19).
       Regarding Defendant Gold, Judge Dickson found that the allegations
 failed for the reasons asserted with respect to Mr. Howard. (DE 113 at 21).


                                         17
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 18 of 23 PageID: 2193




 Additionally, Judge Dickson noted that “Plaintiff has not pled facts establishing
 how an alleged misrepresentation to a bank at some point in time might
 constitute the concealment of evidence in a later piece of litigation.” (Id.)
       Finally, with respect to Defendant Fabian, Judge Dickon found that
 because Plaintiff alleges that she was aware of and “had full details” regarding
 the payroll fraud scheme, she cannot establish a fraudulent concealment
 claim. (DE 113 at 21)
                   iii.   Analysis
       In Rosenblit v. Zimmerman, the New Jersey Supreme Court clarified the
 elements of the tort of fraudulent concealment. 766 A.2d 749, 757-58 (N.J.
 2001). That tort has five essential elements:
               (1) That defendant in the fraudulent concealment action had
               a legal obligation to disclose evidence in connection with an
               existing or pending litigation;
               (2) That the evidence was material to the litigation;
               (3) That plaintiff could not reasonably have obtained access
               to the evidence from another source;
               (4) That defendant intentionally withheld, altered or
               destroyed the evidence with purpose to disrupt the litigation;
               (5) That plaintiff was damaged in the underlying action by
               having to rely on an evidential record that did not contain
               the evidence defendant concealed.
 Id. at 758.

       Here, fatally, the Proposed Second Amended Complaint does not once
 allege that Plaintiff could not access the allegedly concealed evidence. Instead,
 it contains extensive details of the Sun Bank Lawsuit and the “bailout loan”
 and contains alleged evidence of the payroll scheme—all of which was
 apparently known to the Plaintiff and could have been introduced in evidence
 in the state case. (See generally P2AC). Because, at all times, Plaintiff was
 aware of the alleged fraud and had access to the evidence in question, her
 fraudulent concealment claim must fail. See Rosenblit, 766 A.2d at 758.


                                        18
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 19 of 23 PageID: 2194




       I will affirm Judge Dickson’s ruling that amendment to add Count XV
 should be denied as futile.
       4. Proposed Count XIV – Breach of fiduciary duty, aiding and
          abetting by non-fiduciary defendants
       The Proposed Second Amended Complaint asserts an aiding and abetting
 claim by “non-fiduciary Defendants” Howard, Rajs, Gold, Capece, and the
 “affiant defendants.” (P2AC Count XIV ¶¶1-2). Those Defendants are allegedly
 liable for aiding and abetting Defendant Fabian in his breach of fiduciary
 duties and in his fraudulent concealment. (Id. at ¶2).
       Judge Dickson found that those claims must fail because Plaintiff failed
 to plead viable claims for breach of fiduciary duty or fraudulent concealment
 against Defendant Fabian. (DE 113 at 22). Plaintiff does not appeal that
 determination. (See generally DE 116). Finding no error on my independent
 review, I will affirm Judge Dickson’s ruling that amendment to add Count XIV
 should be denied as futile.
       5. Proposed Count XVI – Civil conspiracy
                    i.    Proposed allegations
       Finally, the Proposed Second Amended Complaint adds Count XVI, a
 claim for civil conspiracy that incorporates Plaintiff’s existing RICO allegations,
 adding the following:
       (1) Defendants “agreed, along with defendant Fabian, to engage in the
          bank fraud, the payroll fraud, and the litigation fraud, with the aim of
          allowing Mr. Fabian to pay himself his disputed ‘off the books’
          indebtedness, under the guise that they were ‘saving’ the company –
          as depicted inter alia by the June 27, 2013 ‘crisis’ meeting”;
       (2) Defendants “conspired to ‘disappear’ the Sun Bank Lawsuit of 2013,
          and they conspired to misrepresent the nature of Mr. Fabian’s payroll
          scheme”; and
       (3) Defendants “conspired to prevent inter alia the deposition of company
          account Laurence W. Gold and other discovery.”


                                       19
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 20 of 23 PageID: 2195




 (P2AC Count XVI ¶¶2-4). The Proposed Second Amended Complaint also
 alleges that, after Plaintiff filed the State Court complaint, Mr. Howard
 conspired with Defendant Fabian, “and others,” “to create specious affidavits”
 by denying Defendant Fabian’s “prior compelling admissions of payroll fraud.”
 (Id. at ¶5).
                    ii.    Judge Dickson’s Decision
        Judge Dickson noted that the sufficiency of Plaintiff’s existing claims,
 including her RICO claim, was not presently before the Court. (DE 113 at 22).
 In the interest of judicial economy, Judge Dickson permitted Plaintiff “to amend
 her Complaint to add a common law conspiracy claim based on the facts
 underlying her existing RICO claims.” He declined, however, to allow Plaintiff’s
 “proposed expansions on that conspiracy claim,” because the additional
 allegations of the Proposed Second Amended Complaint either failed to
 establish a conspiracy or made conclusory allegations. (DE 113 at 23-24).
        In particular, Judge Dickson noted that Plaintiff “contends that both
 proposed Defendant Howard and Defendant Gold independently and knowingly
 misrepresented the existence of the Sun National Bank lawsuit.” (DE 113 at
 23). Only one person, however (Mr. Howard) was alleged to have “misled the
 probate court regarding the state of discovery.” (DE 113 at 23-24). Finally,
 Judge Dickson found legally insufficient the allegation that Mr. Howard
 “conspired” with others in a “post-suit scheme” because (1) the Proposed
 Second Amended Complaint provides no specifics to that conspiracy and (2) to
 the extent that Plaintiff claims a conspiracy existed because “an attorney
 worked with his client representative to prepare documents for filing in the
 State Court Litigation, that conduct is protected by the litigation privilege.” (DE
 113 at 24).
                    iii.   Analysis
        New Jersey defines a civil conspiracy as “a combination of two or more
 persons acting in concert to commit an unlawful act, or to commit a lawful act
 by unlawful means, the principal element of which is an agreement between
 the parties to inflict a wrong against or injury upon another, and an overt act
                                       20
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 21 of 23 PageID: 2196




 that results in damage.” Banco Popular N. Am. v. Gandi, 876 A.2d 253, 263
 (2005) (internal quotation marks omitted) (quoting Morgan v. Union County Bd.
 of Chosen Freeholders, 633 A.2d 985 (App.Div.1993)).
       Here, the Proposed Second Amended Complaint provides no factual
 allegations about any agreement among defendants to harm plaintiff or commit
 any wrongdoing. (See generally P2AC). In Proposed Count XVI, Plaintiff states
 in conclusory fashion that Defendants “agreed” to engage in bank, payroll, and
 litigation fraud, but provides no facts about that alleged agreement. (P2AC
 Proposed Count XVI ¶2). Similarly, Plaintiff states that Defendants “conspired”
 to cover up the Sun Bank Lawsuit and to prevent the deposition of Defendant
 Gold. (Id. at 3-4). Again, however, the Proposed Second Amended Complaint
 contains no facts about any such agreement. (See id.). Finally, Plaintiff alleges
 that Mr. Howard “conspired” with Defendant Fabian “and others” by filing
 “specious affidavits.” (Id. at ¶5). Again, there are no facts about the formation
 or existence of any such agreement. (See id.).
       In briefing, Plaintiff argues that an agreement can be inferred based on
 the pleadings relating to Defendants’ alleged plan to disinherit her. (DE 116 at
 33). A motion to dismiss, however, is addressed to the allegations of the
 complaint, and the Proposed Second Amended Complaint does not draw any
 such connection. Therefore, I will affirm Judge Dickson’s decision to the extent
 it found Plaintiff failed to establish a claim for civil conspiracy. I leave
 undisturbed the decision to permit Plaintiff leave to seek further amend of the
 complaint to assert a common law conspiracy claim based on her existing RICO
 allegations.




                                         21
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 22 of 23 PageID: 2197




       6. Proposed Defendants Gartenberg Howard LLP and Morey La Rue,
          Inc.
       The Proposed Second Amended Complaint adds three proposed
 defendants: Mr. Howard; Gartenberg Howard LLP; and Morey La Rue, Inc.
       Judge Dickson dismissed the claims against Howard, and I have affirmed
 those decisions. Mr. Howard therefore will not be added as a defendant.
        Judge Dickson also declined to allow the addition of the other two
 defendants. Regarding Gartenberg Howard LLP, Judge Dickson found that
 “Plaintiff has simply alleged Mr. Howard’s affiliation with the firm, and asserts
 that the firm is liable for fraudulent concealment, but has not provided any
 information as to what the firm itself either did or failed to do in connection
 with this case.” (DE 113 at 24). Plaintiff does not specifically appeal Judge
 Dickson’s ruling declining to permit amendment to add Gartenberg Howard
 LLP, which is hereby affirmed.
       With respect to Morey La Rue, Inc., “Plaintiff alleges that Toben
 Investments, Inc. purchased the Linden Property from that entity in 2011,” and
 alleges “that Defendant Fabian may have used Morey La Rue as a ‘shell’ to
 commit ‘financial crimes,’” but did not “plead any facts connecting Morey La
 Rue, Inc. to any of her claims in this matter.” (DE 113 at 24-25). Plaintiff urges
 that the Proposed Second Amended Complaint “did plead – or will plead with
 leave of Court – that shell company [Morey La Rue] is intimately connected to
 this matter.” (DE 116 at 10). In essence, Plaintiff all but concedes that the
 allegations as currently formulated are insufficient. While it is true that
 Plaintiff alleges that Morey La Rule was created as a “shell company” used “for
 the commission of financial crimes” (P2AC Count I ¶7), the Proposed Second
 Amended Complaint never factually alleges any wrongdoing by the company in
 connection with the proposed claims. The company is never mentioned with
 respect to the Section 10b-5 claim, the breach of fiduciary claim, the aiding
 and abetting claim, the fraudulent concealment claim, or the civil conspiracy
 claim. (See P2AC Counts XII-XVI). I will therefore affirm Judge Dickson’s ruling


                                       22
Case 2:18-cv-11023-KM-JSA Document 120 Filed 04/13/21 Page 23 of 23 PageID: 2198




 that amendment to add Morey LaRue as a defendant should be denied as
 futile.10

      IV.      Conclusion
            For the reasons set forth above, I will affirm the Magistrate Judge’s
 decision. An appropriate order follows.
 Dated: April 13, 2021

                                           /s/ Kevin McNulty
                                           ____________________________________
                                           Kevin McNulty
                                           United States District Judge




 10    Judge Dickson also noted that the claims previously dismissed with prejudice
 against Defendants Voya Financial Services, Inc.; Intac Actuarial Services, Inc; and
 Acensus LLC, and Defendant Capece remain dismissed. (DE 113 at 25). Plaintiff does
 not appeal that determination.



                                           23
